Citation Nr: 1328377	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-04 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to 
November 2006.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2008 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (RO).  

The Board previously referred a claim for entitlement to 
service connection for hypertension.  Review of the claims 
folder indicates it remains unadjudicated by the RO.  
Therefore, the Board does not have jurisdiction over it and 
it is again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  There is competent evidence that the Veteran's low back 
disorder is etiologically related to active service.  

2.  There is competent evidence that the Veteran's bilateral 
knee disorder is etiologically related to active service.  

3.  A current diagnosis of bilateral hearing loss disability 
for VA purposes is not of record.




CONCLUSIONS OF LAW

1.  A low back disorder was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2012).

2.  A bilateral knee disorder was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2012).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five 
elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486. 

In this decision, the Board grants entitlement to service 
connection for a low back disorder and a bilateral knee 
disorder, which represents a complete grant of the benefit 
sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Thus, there is no need to discuss whether VA has 
complied with its duties to notify and assist with regard to 
these issues.  

In regards to the remaining claim for service connection for 
bilateral hearing loss, the RO's April 2008 letter advised 
the Veteran of the foregoing elements of the notice 
requirements.  See Quartuccio, 16 Vet. App. at 187; see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter 
also provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  See Dingess/Hartman, 19 
Vet. App. at 486.  Accordingly, with this letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the claim for service connection for bilateral 
hearing loss. 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records, as well as identified private and VA medical 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA also provided the Veteran VA audio 
examinations in July 2008 and January 2013, the latter 
pursuant to the Board's October 2012 remand.  38 U.S.C.A. § 
5103A (d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 
Vet. App. 79, 83-86 (2006).  The January 2013 audiology 
examination was adequate, as it was based upon a complete 
review of the evidence of record, consideration of the 
Veteran's lay statements, and clinical examination of the 
Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  In this regard, the Board also finds that there has 
been substantial compliance with its October 2012 remand as 
the RO provided the Veteran with an adequate VA examination.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999).  There was also 
substantial compliance with the Board's instructions to 
obtain outstanding VA treatment records and to ask the 
Veteran to identify all VA and non-VA medical 


providers who had treated him for bilateral hearing loss, to 
include the hearing test results from the Veteran's 
prospective and current employers that were identified by 
the Veteran during his June 2012 Board hearing.  The Veteran 
did not respond to this request for information.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 20 
Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 
at 486.
Service Connection 

Service connection may be established for disability 
resulting from personal injury incurred in or disease 
contracted in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  In order to prevail on the issue of service 
connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and competent evidence of a nexus between 
an in-service injury or disease and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The Veteran is seeking service connection for a low back 
disorder, a bilateral knee disorder, and bilateral hearing 
loss.  Through various written statements and his 


testimony at the June 2012 Board hearing, the Veteran 
contends that he injured his low back and knees on numerous 
occasions in service, and continued to experience pain since 
that time.  Concerning the low back, the Veteran reported 
that he was required to wear heavy combat gear, to include 
Kevlar, Flak vest, and a load bearing vest, as well as carry 
weapons and other equipment for long periods of time during 
his training and deployment.  He testified at the June 2012 
Board hearing that he had two injuries to the back in the 
first year that he was deployed in Iraq and he continued to 
have nagging pain as a result of these injuries after 
separation.  Concerning the knees, the Veteran contends that 
he maintained a high level of physical fitness in service, 
which included running up to five times a week about five to 
six miles at a time.  While in Afghanistan, he served on 
missions out in the mountains, and on one particular 
occasion he injured his knees during a rocket attack.  
However, he had to return fire and there was no time to seek 
any medical attention.  

With respect to his claim of service connection for 
bilateral hearing loss, the Veteran testified during his 
June 2012 Board hearing that he was exposed to acoustic 
trauma without the use of ear protection during his 
deployment to Afghanistan.  He also testified that he was 
provided with two different hearing tests by prospective and 
current employers and the test results showed hearing loss 
in his right ear in the higher frequencies.  However, the 
Veteran did not cooperate with VA's efforts to obtain 
records from the noted employers.  

The record includes a lay statement in support of the 
Veteran's claims.  In a June 2012 statement, E.N.F. reported 
serving closely with the Veteran during his deployments to 
Afghanistan and Iraq.  E.N.F. reported that the Veteran had 
experienced pain and swelling in his knees, severe back pain 
at times, and hearing issues while serving as a gunner 
without hearing protection.  E.N.F. corroborated the 
Veteran's statement regarding the many pounds of gear he had 
to wear during deployment and explained that it is difficult 
to seek treatment during deployment.  

Service treatment records are devoid of reference to 
complaint of, or treatment for, any low back, bilateral 
knee, or hearing loss problems.  Audiological evaluations 
conducted throughout the Veteran's active duty service do 
not demonstrate that he exhibited a hearing loss disability 
per VA standards at any time.  Reports of medical history 
and examination dated in September 2006 at the time of his 
discharge from service reveal that the Veteran denied 
hearing loss, recurrent back pain or any back problem, and 
knee trouble, and that clinical evaluation of his ears, 
drums, lower extremities and spine was normal.  

The Veteran underwent VA spine and joints examinations in 
May 2008, which were conducted by the same VA examiner.  The 
Board previously found both examinations inadequate for VA 
purposes because the claims folder was not available for 
review and because the examiner failed to provide a medical 
opinion regarding the etiology of the diagnosed residuals of 
sprain injuries of the bilateral knees and residuals of low 
back strain with degenerative joint disease.

The May 2008 VA examiner provided an addendum opinion in 
October 2012.  It was noted that the claims folder was 
reviewed.  The examiner also reported reviewing the 
Veteran's records from the VA Medical Center in Danville 
dated from November 2007 to the present, service and post-
service medical records, and lay statements regarding 
injuries to the Veteran's low back and knees.  It was the 
examiner's opinion that it was at "least as likely as not" 
that these disorders were the result of his in-service 
injuries.  The rationale in support of the opinion was that 
a January 2003 entrance examination was normal for the knees 
and back and that the Veteran reported that the initial 
injuries to his knee joints and spine were in service.  The 
examiner also noted the June 2012 testimony that the Veteran 
had two injuries to his back in the first year he was 
deployed and continued to have pain after separation and 
that he injured his knees during a rocket attack, but had to 
return fire without time to sit down or seek medical 
attention.  The examiner noted that the Veteran had chronic 
symptoms of pain in these areas since his release from 
active duty and that it was at least as likely as not that 
the Veteran's current low back and bilateral knee conditions 
are due to residuals of injuries he sustained in active 
duty.  Lastly, the examiner reported that the Veteran had 
sustained increased stress to these injured joints since the 
injury, doing active military duties in Iraq and Afghanistan 
in rugged, mountainous territory bearing the loads of 
military gear, 


resulting in chronic current conditions to these weight 
bearing joints.  This opinion is afforded high probative 
value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(finding that a factor for assessing the probative value of 
a medical opinion includes the thoroughness and detail of 
the opinion).

The October 2012 addendum opinion from the May 2008 VA 
examiner was obtained pursuant to the Board's October 2012 
remand.  It is unclear why, but VA subsequently scheduled 
the Veteran for additional examinations, a knee and lower 
leg disorders and a back disorders examination, both 
conducted in January 2013.  The VA examiner provided 
opinions against the claims for service connection for 
disorders of the low back and bilateral knee.  The Board has 
determined that these opinions are inadequate because the 
rationale used by the VA examiner in their support is the 
absence of evidence of continuity of care for the bilateral 
knees and back from service to the present; the VA examiner 
did not consider the Veteran's assertions of continuity of 
symptomatology since his discharge from service.  See 
Prejean, 13 Vet. App. at 448-9.  Given the inadequacy of the 
opinions, the Board finds that they are not probative and, 
therefore, will not include them in this discussion.  

The Veteran has also undergone two VA audio examinations.  
On the authorized audiological evaluation in July 2008, pure 
tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
0
LEFT
5
5
0
0
-5

Speech audiometry revealed speech recognition ability of 100 
percent, bilaterally.  On the authorized audiological 
evaluation in January 2013, conducted pursuant to the 
Board's October 2012 remand, pure tone thresholds, in 
decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
-5
5
-5
-10
0
LEFT
0
5
-5
-5
0

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.  

The preponderance of the evidence supports the claims for 
service connection for disorders of the low back and 
bilateral knees.  The Veteran has competently and credibly 
reported in-service problems with his knees and back during 
his deployments to Iraq and Afghanistan.  His assertions are 
corroborated by a lay statement provided by E.N.F. in June 
2012, which the Board also finds to be both competent and 
credible.  Moreover, the only probative opinion of record, 
that which was provided in an October 2012 addendum to the 
May 2008 joints and spine VA examinations, establishes a 
link between the Veteran's current low back and bilateral 
knee conditions and service.  Given the foregoing, service 
connection for a low back disorder and a bilateral knee 
disorder is warranted and the claims are granted.  38 C.F.R. 
§ 3.303.  

The preponderance of the evidence of record is against the 
claim for service connection for bilateral hearing loss.  A 
current disability is the cornerstone of a claim for VA 
disability compensation and in the absence of proof of a 
present disability, there can be no valid claim.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  A 
level of hearing loss that meets VA standards to qualify as 
a disability was not shown by the medical evidence of 
record.  Therefore, without evidence of a current 
disability, service 


connection for bilateral hearing loss is not warranted.  As 
the preponderance of the evidence is against the claim of 
entitlement to service connection for bilateral hearing 
loss, the statutory provisions regarding resolution of 
reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is granted.

Service connection for a bilateral knee disorder is granted.

Service connection for bilateral hearing loss is denied.  



____________________________________________
JOY A. MCDONALD  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


